
	
		I
		111th CONGRESS
		1st Session
		H. R. 3260
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2009
			Mr. Becerra (for
			 himself and Mr. Ryan of Wisconsin)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  expensing of environmental remediation costs permanent law.
	
	
		1.Short titleThis Act may be cited as the
			 Brownfields Remediation Permanent Tax
			 Incentive Act.
		2.Expensing of
			 environmental remediation costs made permanent
			(a)Provision made
			 permanentSection 198 of the
			 Internal Revenue Code of 1986 (relating to expensing of environmental
			 remediation costs) is amended by striking subsection (h).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenditures paid or incurred after December 31,
			 2009.
			
